Case 1:20-cv-02809-LAK Document 65 Filed 09/18/20 Page 1 of 2

DANIEL L. BERGER

GRANT & EISENHOGER P.A.
485 LEXINGTON AVENUE
NEW YORK, NY 10017

(646) 722-8500

 

UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF NEW YORK

 

CASE NUMBER:

 

CRYPTO ASSESTS OPPORTUNITY FUND LLC, ET 4:20-CV-3829
AL.
v. PROOF OF SERVICE
AND COMPLAINT
BLOCK.ONE, ET AL. (Use SUMMONS AN! for each MPLAIN served}

 

 

1. At the time of service | was at least 18 years of age and not a party to this action andl served copies of the (specify documents).

a. XJ summons C) first amended complaint CI thira party complaint
[x] complaint (] second amended complaint C1 counter claim
alias summons C) third amended complaint CI cross claim

IX] other (specify); CIVIL COVER SHEET
2. Person served:

a. Gc) Defendant (name:) BROCK PIERCE
b. L) other (specify name and title or relationship to the party/business named):

c. [X] Address where the papers were served: 2307 BROADWAY
NEW YORK, NY 10024
3. Manner of Service in compliance with (the appropriate box must be checked):

a. [XJ Federal Rules of Civil Procedure

b. Oj California Code of Civil Procedure
4. I served the person named in Item 2:

a. [Xx] By Personal Service. By personally delivering copies. If the person is a minor, by leaving copies with a parent, guardian,
conservator or similar fiduciary and to the minor if at least twelve (12) years of age.

1. X] Papers were served on (date): 09/14/2020 at (time): 02:58 pm
b. By Substituted Service. By leaving copies:

1.0 (home) at the dwelling house, usual place of abode, or usual place of business of the person served in the presence of a
competent member of the household, at least 18 years of age, who was informed of the general nature of the papers.

2.0) (business) or a person apparently in charge of the office, or place of business, at least 18 years of age, who was informed of
the general nature of the papers.

3.0 Papers were served on (date): at (time):

4.0 by mailing (by first-class mail, postage prepaid) copies to the person served in Item 2(b) at the place where the copies were
left in Item 2(c).

5.) papers were mailed on

6. C1 due diligence. | made at least three (3) attempts to personally serve the defendant,

c. C Mail and acknowledgment of service. By mailing (by first-class mail or airmail, postage prepaid) copies to the person served,
with two (2) copies of the form of Waiver of Service of Summons and Complaint and a return envelope, postage prepaid
addressed to the sender. (Attach completed Waiver of Service of summons and Complaint).

 

Cv-1 (03/10) PROOF OF SERVICE - SUMMONS AND COMPLAINT PAGE 1
CVV00TPID7875
Case 1:20-cv-02809-LAK Document 65 Filed 09/18/20 Page 2 of 2

d. L] Service on domestic corporation, unincorporated association (including partnership), or public entity. (F.R.Civ.P. 4(h))
(C.C.P. 416.10) By delivering, during usual business hours, a copy of the summons and complaint to an officer, a managing or
general agent, or to any other agent authorized by appointment or by law to receive service of process and, if the agent is one
authorized by statute and the statute so requires, by also mailing, by first-class mail, postage prepaid, a copy to the defendant.

e. L_] Substituted service on domestic corporation, unincorporated association (including partnership), or public entity.
(C.C.P. 415.20 only) By leaving during usual business hours, a copy of the summons and complaint in the office of the person
served with the person who apparently was in charge and thereafter by mailing (by first-class mail, postage prepaid) copies of
the persons at the place where the copies were left in full compliance with C.C.P. 415.20 Substitute service upon the California
Secretary of State requires a court order. (Attach a copy of the order to this Proof of Service.)

f. LJ Service ona foreign corporation. In any manner prescribed for individuals by FRCP 4(f)

g. CJ Certified or registered mail service. By mailing to an address outside California (by first-class mail, postage prepaid,
requiring a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual receipt by
the person served).

h. LJ Other (specify code section and type of service):
5. Service upon the United States, and Its Agencies, Corporations or Officers.

a. LJ by delivering a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
accept service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service, or by sending a copy of
the summons and complaint by registered or certified mail addressed to the civil procecss clerk at the U.S. Attorneys Office.

Name of person served:
Title of person served:
Date and time of service: (date): at (time):

b. By sending a copy of the summons and complaint by registered or certified mail to the Attorney General of the United States at
Washington, D.C. (Attach signed return receipt or other evidence of actual receipt by the person served).

cL By sending a copy of the summons and complaint by registered or certified mail to the officer, agency or corporation(Attach
signed return receipt or other evidence of actual receipt by the person served).

6. At the time of service | was at least 18 years of age and not a party to this action.

7. Person serving (name, address and telephone number): a. Fee for service: $ 1,000.00
waTionwiobe ELIJAH WHITE (DCA-209343)

Nationwide Legal, LLC (12-234648)

1609 James M. Wood Blvd., 2nd FI c. L_] Exempt from registration under B&P 22350(b)

Los Angeles, CA 90015 d. _] Registered California process server
(213) 249-9999 Registration # :2093436
County:

b. [x] Not a registered California process server

8. L] lama California sheriff, marshal, or constable and | certify that the foregoing is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

(4. t),e—
Date: September 16, 2020 ELIJAH WHITE (DCA-209343) Hf a
Y

Type or Print Server's Name (Signature)

 

PROOF OF SERVICE - SUMMONS AND COMPLAINT

CV-1 (03/
(03/10) PAGE 2

PID7875
